DETAILED ACTION
Applicant's submission filed on 3 December 2021 has been entered.  Claims 9 and 20 are currently amended; claim 11 is cancelled; claims 1-10 and 12-20 are previously presented; claims 21-23 have been added.  Claims 1-10 and 12-23 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed 3 December 2021, with respect to “Rejection of claims 9 and 20 under 35 U.S.C. 112” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.   
Applicant’s arguments, see pages 7-9, filed 3 December 2021, with respect to “Rejection of claims under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Akkarakaran does not teach using P1 and P2, generating a beam having a first gain in the first direction and having a second gain in the second direction, wherein the first gain is a function of at least P1 and the second gain is at least a function of P2.   
The examiner respectfully disagrees.  In response to applicant's argument that Akkarakaran does not teach the claim limitation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated in the Office action, Ji’s terminal teaches a first directional beam with a first power headroom and a second directional beam with a second power headroom where the power headrooms can be specific to the beam and have power control parameters including path loss adjustment factor, power adjustment value, power offset value, nominal power, and transmission bandwidth as described in Ji [0091]-[0099].  Ji also teaches generating beams in a multiple directions as described in Ji Fig. 3 [0090].  Ji does not expressly describe using the power headrooms to generate the beam itself though it does describe an association that beams have a beam-specific power headroom.  Akkarakaran teaches generating a beam using power headrooms which is described as a beamforming parameter as described in Akkarakaran [0007].  As such, the combination of Ji and Akkarakaran would have suggested to a person of ordinary skill at the time of the effective filing date of the invention that one would have beams each having two different directions and different gains (power adjustment values for the multi-beam transmission) and different power management levels (power headrooms), and then generate a beam using that power headroom information for transmission/reception.
Applicant’s arguments, see pages 9-11, filed 3 December 2021, with respect to “Dependent claims 4 and 15” have been fully considered but they are not persuasive.  Applicant argues that Ji does not teach generating the beam comprises calculating W1xf1 and calculating W2xf2, [where] W1 is a function of P1 and W2 is a function of P2 [and where f1 and f2 are beam vectors corresponding to the first directional beam and the second directional beam].   

Applicant’s arguments, see pages 11-12, filed 3 December 2021, with respect to “Dependent claims 5 and 16” have been fully considered but they are not persuasive.  Applicant argues that Oura does not teach the multiple beam scenario where the number of beams is N but the limitation is similar to claim 4 described above.   
The examiner respectfully disagrees.  Similar to how Ji describes the two beam scenario in Fig. 3 and lays out in words, Ji does not consider if the number of beams increases.  Oura illustrates that the number of beams can indeed be scaled or increased to N beams, and that was all Oura was intended to demonstrate such that the combination of Ji and Oura teachings would be that each of the N beams would be a signal strength distribution formed in a spatial direction after a signal is transmitted and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2020/0145987 A1), hereafter referred Ji, in view of Akkarakaran et al. (US 2019/0098586 A1), hereafter referred Akkarakaran, further in view of Sadiq et al. (US 2019/0372652 A1), hereafter referred Sadiq.

Regarding claim 1, Ji teaches a method for beam selection, the method being performed by a user equipment, UE, the method comprising:
(Ji, Fig. 3, [0090]; terminal use antenna ports D0-D3 to form one beam direction), determining a first power management level, P1 (Ji, Fig. 3, [0091] and [0099]; terminal calculate a PH for each beam where the PH is specific to a single beam, where the beam-level power control parameter can be different parameters described);
for a second directional beam pointing in a second direction (Ji, Fig. 3, [0090]; terminal use antenna ports D4-D7 to form another beam direction), determining a second power management level, P2 (Ji, Fig. 3, [0091] and [0099]; terminal calculate a PH for each beam where the PH is specific to a single beam, where the beam-level power control parameter can be different parameters described).
Ji does not expressly teach using P1 and P2, generating a beam having a first gain in the first direction and having a second gain in the second direction, wherein the first gain is a function of at least P1 and the second gain is a function of at least P2.
However, Akkarakaran teaches using P1 and P2, generating a beam having a first gain in the first direction and having a second gain in the second direction, wherein the first gain is a function of at  least P1 and the second gain is a function of at least P2 (Akkarakaran, [0038] and [0045]; the UE may dynamically select a beam from a set of UL beam directions, where the PH determining component may determine the power headroom based on a EIRP that includes beamforming gain, where the beamforming gain is different in different directions of the antenna.  The examiner contends Akkarakaran teaches the power headroom has a function relationship to the beamforming gains and the inverse of that function would show the beamforming gains are based on the power headroom for the given beam direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji to include the above recited limitations as taught by Akkarakaran in order to provide a desired level of speed or customization for efficient operation (Akkarakaran, [0005]).
Ji in view of Akkarakaran does not expressly teach receiving, using the generated beam, downlink reference signals transmitted by a network node.
However, Sadiq teaches receiving, using the generated beam, downlink reference signals transmitted by a network node (Sadiq, Fig. 6, [0071]-[0074]; receiving, at the first node from a second node, using the generated receive beam, the reference RF signal transmitted on a wireless channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).

Regarding claim 10, Ji in view of Akkarakaran further in view of Sadiq teaches a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which when executed by processing circuitry of a user equipment (Ji, [0207]; software invoked by a processing element of the terminal for implementation) causes the user equipment to perform the method of claim 1 (See claim 1 above).

Regarding claim 12, Ji teaches a user equipment, the user equipment (UE) being adapted to:
determine a first power management level, P1 (Ji, Fig. 3, [0091] and [0099]; terminal calculate a PH for each beam where the PH is specific to a single beam, where the beam-level power control parameter can be different parameters described), for a first directional beam pointing in a first direction (Ji, Fig. 3, [0090]; terminal use antenna ports D0-D3 to form one beam direction);
determine a second power management level, P2 (Ji, Fig. 3, [0091] and [0099]; terminal calculate a PH for each beam where the PH is specific to a single beam, where the beam-level power control parameter can be different parameters described), for a second directional beam pointing in a second direction (Ji, Fig. 3, [0090]; terminal use antenna ports D4-D7 to form another beam direction).
Ji does not expressly teach use P1 and P2 to generate a beam having a first gain in the first direction and having a second gain in the second direction, wherein the first gain is a function of at least P1 and the second gain is a function of at least P2.
However, Akkarakaran teaches use P1 and P2 to generate a beam having a first gain in the first direction and having a second gain in the second direction, wherein the first gain is a function of at least P1 and the second gain is a function of at least P2 (Akkarakaran, [0038] and [0045]; the UE may dynamically select a beam from a set of UL beam directions, where the PH determining component may determine the power headroom based on a EIRP that includes beamforming gain, where the beamforming gain is different in different directions of the antenna.  The examiner contends Akkarakaran teaches the power headroom has a function relationship to the beamforming gains and the inverse of that function would show the beamforming gains are based on the power headroom for the given beam direction).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji to include the above recited limitations as taught by Akkarakaran in order to provide a desired level of speed or customization for efficient operation (Akkarakaran, [0005]).
Ji in view of Akkarakaran does not expressly teach use the generated beam to receive downlink reference signals transmitted by a network node.
However, Sadiq teaches use the generated beam to receive downlink reference signals transmitted by a network node (Sadiq, Fig. 6, [0071]-[0074]; receiving, at the first node from a second node, using the generated receive beam, the reference RF signal transmitted on a wireless channel).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).

Regarding claims 4 and 15, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 1 and the UE of claim 12 above.  Further, Ji teaches wherein
the first and second directional beams are included in a set of N candidate beams, wherein N is greater than or equal to two (Ji, Fig. 4, [0101]; the terminal performs transmissions in a subframe I of a serving cell c through K beams, where K is a positive integer greater than or equal to 2) and the set of candidate beams is represented by a corresponding set of receiver beam vectors {f1, f2, ... fN}, wherein f1 corresponds to the first directional beam and f2 corresponds to the second directional beam (Ji, [0090]; antenna ports D0-D3 form one beam direction and ports D4-D7 form another beam direction),
generating the beam comprises calculating W1 x f1 and calculating W2 x f2,
W1 is a function of P1, and
W2 is a function of P2 (Ji, Fig. 2 and 3, [0088]; the beam is represented by an arrow in the figure and may be understood as signal strength distribution.  Those skilled in the art would understand the beam is a representation of a signal strength or power and direction which is the broadest reasonable interpretation specified by the claim in mathematical form which states that the beam is a scalar multiplied by a direction).

Regarding claims 8 and 19, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 1 and the UE of claim 12 above.  Ji in view of Akkarakaran 
using the generated beam to receive a reference signal transmitted by the network node using a first candidate TX directional beam; and
using the generated beam to receive a reference signal transmitted by the network node using a second candidate TX directional beam.
However, Sadiq teaches wherein using the generated beam to receive the downlink reference signals transmitted by the network node comprises:
using the generated beam to receive a reference signal transmitted by the network node using a first candidate TX directional beam (Sadiq, Fig. 6, [0069] and [0071]-[0074]; the first node may have used a plurality of different candidate receive beams to receive the reference RF signal); and
using the generated beam to receive a reference signal transmitted by the network node using a second candidate TX directional beam (Sadiq, Fig. 6, [0069] and [0071]-[0074]; the first node may have used a plurality of different candidate receive beams to receive the reference RF signal).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Akkarakaran further in view of Sadiq as applied to claims 1 and 12 above, and further in view of Rappaport (US 2013/0328723 A1).

Regarding claims 2 and 13, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 1 and the UE of claim 12 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein
determining P1 comprises determining whether the first directional beam points in a direction of a person, and
determining P2 comprises determining whether the second directional beam points in a direction of a person.
However, Rappaport teaches wherein
determining P1 comprises determining whether the first directional beam points in a direction of a person (Rappaport, [0049]-[0052]; camera sensors, light detectors, or heat detectors may be used to determine the presence of a human body so that the beamforming or beamsteering algorithms may radiate energy away from a human user), and
determining P2 comprises determining whether the second directional beam points in a direction of a person (Rappaport, [0049]-[0052]; camera sensors, light detectors, or heat detectors may be used to determine the presence of a human body so that the beamforming or beamsteering algorithms may radiate energy away from a human user).
(Rappaport, [0044]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Akkarakaran in view of Sadiq further in view of Rappaport as applied to claims 2 and 13 above, and further in view of Enescu et al. (US 2021/0119688 A1), hereafter referred Enescu.

Regarding claims 3 and 14, Ji in view of Akkarakaran in view of Sadiq further in view of Rappaport teaches the method of claim 2 and the UE of claim 13 above.  Ji in view of Akkarakaran in view of Sadiq further in view of Rappaport does not expressly teach wherein the first gain is higher than the second gain if it is determined that a) the first directional beam does not point in the direction of a person and b) the second directional beam points in the direction of a person.
However, Enescu teaches wherein the first gain is higher than the second gain if it is determined that a) the first directional beam does not point in the direction of a person and b) the second directional beam points in the direction of a person (Enescu, [0139]; when accounting for human body loss (for example 3 to 5 dB), the RSRP obtained would be lower).
(Enescu, [0137]).

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Akkarakaran further in view of Sadiq as applied to claims 4 and 15 above, and further in view of Oura et al. (US 2006/0013290 A1), hereafter referred Oura.

Regarding claims 5 and 16, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 4 and the UE of claim 15 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein generating the beam comprises calculating:
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , wherein, for i=1 to N, Wi is a function of Pi and Pi is a determined power management level for the i-th beam in the set of N candidate beams.
However, Oura teaches wherein generating the beam comprises calculating:
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , wherein, for i=1 to N, Wi is a function of Pi and Pi is a determined power management level for the i-th beam in the set of N candidate beams (Oura, [0022]; beam former unit calculates a sum of the products over antennas).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of (Oura, [0105]).

Regarding claims 6 and 17, Ji in view of Akkarakaran in view of Sadiq further in view of Oura teaches the method of claim 5 and the UE of claim 16 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein, for i=1 to N, Wi = 1/Pi.
However, Oura teaches wherein, for i=1 to N, Wi = 1/Pi (Oura, [0105]; Equation 3 depicts the 1/Pi factor in the multiplication).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran further in view of Sadiq to include the above recited limitations as taught by Oura in order to calculate the angle spread of the spatial dispersion of paths (Oura, [0105]).

Regarding claims 7 and 18, Ji in view of Akkarakaran in view of Sadiq further in view of Oura teaches the method of claim 5 and the UE of claim 16 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein, for i=1 to N, Wi = 1 if Pi is less than a threshold and Wi = 0 if Pi is greater than the threshold.
However, Oura teaches wherein, for i=1 to N, Wi = 1 if Pi is less than a threshold and Wi = 0 if Pi is greater than the threshold (Oura, [0111]-[0113]; Oura considers the path levels being greater or less than the threshold.  While Oura does not explicitly set a numeric value in response to the threshold condition, Oura describes completely disregarding paths whose paths are outside the threshold range, which mathematically would result in the Wi being 0 in the summation of product as anything multiplied by 0 thus rendering that term insignificant or disregarded).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran further in view of Sadiq to include the above recited limitations as taught by Oura in order to calculate the angle spread of the spatial dispersion of paths (Oura, [0105]).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Akkarakaran further in view of Sadiq as applied to claims 8 and 19 above, and further in view of Ahn et al. (US 2020/0196161 A1), hereafter referred Ahn.

Regarding claims 9 and 20, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 8 and the UE of claim 19 above.  Ji in view of Akkarakaran does not expressly teach further comprising:
obtaining, based on the reference signal transmitted by the network node using the first candidate TX directional beam, a first received reference signal power value, PV1;
using PV1 to assign a rank to the first candidate TX directional beam;

transmitting the beam report to the network node.
However, Sadiq teaches further comprising:
obtaining, based on the reference signal transmitted by the network node using the first candidate TX directional beam, a first received reference signal power value, PV1; using PV1 to assign a rank to the first candidate TX directional beam (Sadiq, [0068]-[0069]; the first node determines which receive beam of the candidate receive beams provided the best result for a given type of measurement to be performed, where the measurement can be RSRP).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran to include the above recited limitations as taught by Sadiq in order to utilize the optimal receive beam dependent on the measurement to be performed (Sadiq, [0071]-[0072]).
Ji in view of Akkarakaran further in view of Sadiq does not expressly teach determining, based on the rank assigned to the first candidate TX directional beam, whether or not to include in a beam report a beam indicator (e.g., a CRI) indicating the first candidate TX directional beam; and
transmitting the beam report to the network node.
However, Ahn teaches determining, based on the rank assigned to the first candidate TX directional beam, whether or not to include in a beam report a beam (Ahn, [0356]-[0358]; a UE may determine whether to report RSRP for the corresponding beam index to reporting information and transmitting the reported information to a BS).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran further in view of Sadiq to include the above recited limitations as taught by Ahn in order to reduce the measurement complexity that the UE performs (Ahn, [0025]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Akkarakaran further in view of Sadiq as applied to claim 4 above, and further in view of Andrews et al. (US 2010/0124930 A1) hereafter referred Andrews.

Regarding claim 21, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 4 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein generating the beam comprises calculating:
(W1xf1) + (W2xf2).
However, Andrews teaches wherein generating the beam comprises calculating:
(W1xf1) + (W2xf2) (Andrews, [0192] and equation 55; the received signal model can be represented as the sum of the unit norm beamforming vectors which represent direction multiplied by the power).
(Andrews, [0176]).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Akkarakaran further in view of Sadiq as applied to claim 1 above, and further in view of Shimura (US 2019/0319663 A1).

Regarding claim 22, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 1 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein the generated beam is a non-directional beam.
However, Shimura teaches wherein the generated beam is a non-directional beam (Shimura, Fig. 6, [0087]; non-directional beam being directed in all directions on the horizontal plane by using all of the plurality of antenna elements).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran further in view of Sadiq to include the above recited limitations as taught by Shimura in order to achieve high-speed mobile communicaitons (Shimura, [0018]).



Regarding claim 23, Ji in view of Akkarakaran further in view of Sadiq teaches the method of claim 1 above.  Ji in view of Akkarakaran further in view of Sadiq does not expressly teach wherein the width of the generated beam is greater than the width of the first directional beam, and the width of the generated beam is greater than the width of the second directional beam.
However, Shimura teaches wherein the width of the generated beam is greater than the width of the first directional beam, and the width of the generated beam is greater than the width of the second directional beam (Shimura, Fig. 6, [0087]; a non-directional beam is included that is directed in all directions on the horizontal plane and results in a wider beam than any of the first or second directional beams).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Ji in view of Akkarakaran further in view of Sadiq to include the above recited limitations as taught by Shimura in order to achieve high-speed mobile communicaitons (Shimura, [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416